FILED
                            NOT FOR PUBLICATION                              SEP 30 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-30310

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00058-RHW

  v.
                                                 MEMORANDUM*
JAMES ROBERT SORRELL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       James Robert Sorrell appeals from his jury-trial conviction for failure to

register as a sex offender under the Sex Offender Registration and Notification Act

(“SORNA”), in violation of 18 U.S.C. § 2250(a). Sorrell challenges the district

court’s denial of his motion to dismiss the indictment. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, see United States v. Cabrera-Gutierrez,

756 F.3d 1125, 1129 (9th Cir. 2014), and we affirm.

      Sorrell first contends that his conviction violated due process because he had

no notice of his obligation to register under SORNA. This claim fails because the

record reflects that Sorrell was advised of his duty to register under state law. See

United States v. Elkins, 683 F.3d 1039, 1050 (9th Cir. 2012).

      Sorrell next contends that SORNA violates the non-delegation doctrine

because it allows the Attorney General to legislate SORNA’s retroactive

application. This contention is foreclosed. See United States v. Richardson, 754
F.3d 1143, 1146 (9th Cir. 2014) (per curiam) (“SORNA’s delegation of authority

to the Attorney General to determine the applicability of SORNA’s registration

requirements to pre-SORNA sex offenders is consistent with the requirements of

the non-delegation doctrine.”).

      Finally, Sorrell contends that Congress did not have the power to enact

SORNA. This contention is also foreclosed. See Cabrera-Gutierrez, 756 F.3d at

1129-32 (Congress had the power under the Commerce and Necessary and Proper

Clauses to enact SORNA and its registration requirement).

      AFFIRMED.




                                           2                                    11-30310